PER CURIAM.
The appellant challenges an order by which his motion to correct an illegal sentence, pursuant to Florida Rule of Criminal Procedure 3.800(a), was dismissed for lack of jurisdiction because the trial court was under the erroneous. impression that the appeal of a prior 3.800(a) motion was still pending. In fact, this court’s opinion in that case was issued prior to the filing of the instant 3.800(a) motion, see McQuiter v. State, 731 So.2d 825 (Fla. 1st DCA 1999), and its mandate was issued prior to the trial court’s ruling. The order is REVERSED and the case is REMANDED to *446the trial court for consideration of the motion on its merits.
BARFIELD, C.J., ERVIN and WOLF, JJ., CONCUR.